Citation Nr: 0124686	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an effective date earlier than August 24, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating action of Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which, in part, granted TDIU effective August 
24, 1999.  

A March 1992 rating action denied service connection for 
psychiatric and back disorders but an appeal was initiated 
only to the denial of service connection for a back disorder.  
An October 1995 Board grant of service connection for a low 
back disorder was effectuated by a November 1995 rating 
assigning a noncompensable rating effective October 8, 1991.  
That rating was increased to 20 percent effective December 6, 
1995 by a January 1996 rating.  Then, the veteran appealed an 
April 1996 rating which established the 20 percent rating 
effective as of October 8, 1991.  However, a December 1997 
rating action granted a 40 percent evaluation for the low 
back disorder, effective October 8, 1991.  A December 1997 
supplemental statement of the case (SSOC) addressed the 
issues of an increased rating for the low back disorder and 
an earlier effective date for that rating but the veteran 
withdrew his appeal, in writing, in a statement dated 
December 24, 1997.  

Thereafter, an earlier effective date for service connection 
for a low back disorder, prior to October 8, 1991 was denied 
in July 1999 by the Board.  His appeal of that Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court) was withdrawn.  

A March 2000 rating action confirmed and continued the 40 
percent rating for the service-connected low back disorder 
but also granted service connection for major depression and 
assigned a 30 percent evaluation, both effective August 24, 
1999.  This resulted in a combined disability evaluation of 
60 percent from August 24, 1999.  




FINDINGS OF FACTS

1.  On May 2, 1997, the veteran filed an informal claim for 
TDIU.  Thereafter, he was never sent a formal application for 
benefits (VA Form 21-8940) by the RO. 

2.  The veteran has been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability since June 10, 1997.


CONCLUSION OF LAW

The effective date to be assigned for the award of TDIU is 
June 10, 1997.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5110 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than August 24, 
1999, for the award of TDIU because the veteran's service-
connected lower back and major depressive disorders combine 
to render him unemployable since at least 1991. 

The Facts

The VA first received correspondence that constituted 
informal claims for service connection for psychiatric and 
lower back disorders on October 7, 1991.  After the RO 
forwarded a formal application (VA Form 21-526), on 
January 28, 1992, the RO received that form in which the 
veteran requested only service connection for a back 
disorder.  

Between April 1996 and May 1997, the RO received a number of 
statements from the veteran, the veteran's representative, 
and from the veteran's ex-employers as well as copies of 
private treatment records and a VA medical center (VAMC) 
survey.  See veteran's statements received in May 1996, July 
1996, and March 1997; statements from ex-employers received 
in May 1996 and January 1997; July 1996 VAMC survey; and, in 
May 1997, copies of private treatment records dated in April 
1974. 

On May 2, 1997, the RO received from the veteran a typed 
written document entitled, "Petition to the Board of 
Appeals."  The "petition" alleged, among other things, that 
his disabilities a had rendered him unable to work part or 
full-time for many years and had limited the scope of his 
employment.  Thereafter, the record is devoid of any evidence 
that the veteran was sent a formal application for benefits 
(VA Form 21-8940).  

On VA examination on June 10, 1997 the veteran had an obvious 
posture abnormality, severe limitation of motion of the lower 
back in all directions with objective evidence of pain, motor 
weakness of the flexors of the hips and knee extensors, 
muscle tremors in the lower extremities, and incoordination.  
X-rays revealed Grade I spondylolisthesis of L5-S1 and 
minimal degenerative changes.  In the addendum to the 
examination, the examiner opined that "this veteran has 
severe disability due to the arthritis of the lumbosacral 
spine.  He is unable to work and he cannot do any chores at 
home." 

On August 24, 1999, the RO received from the veteran a 
statement in support of claim in which he asked for an 
increased rating for service connected lower back disorder, 
secondary service connection for a psychiatric disorder, and 
reported that he had "been unable to work full or part-time 
since 1992 and will continue to be unemployable in the 
future."

On VA neurology examination on the October 5, 1999, in 
response to the question does the veteran's service connected 
lower back disorder render him unemployable, an examiner 
opined that "[a]n individual having this finding and 
chronically symptomatic will have difficulty in being 
employable gainfully." 

On May 8, 2000, the RO received the veteran's VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability. 

Legal Analysis

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 
12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increased to the next disability level is ascertainable and 
if a claim if received within one year thereafter."  Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' with the meaning 
of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date 
within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

The Court noted in Green v. Brown, 10 Vet. App. 111, 116-18 
(1997) that 38 U.S.C.A. § 5110(b)(2) became effective in 1975 
and, under 38 U.S.C.A. § 5110(g) (prohibiting effective dates 
prior to liberalizing law), 38 U.S.C.A. § 5110(b)(2) cannot 
be used to grant an effective date prior to 1975.  

Thus, if 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(o)(2) are not applicable, then the general rule set 
forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) 
applies and the correct effective date is governed by the 
later of the date of increase or the date the claim is 
received.  

A claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  See 38 U.S.C.A. § 5101 (West 
1991).  Any communication or action indicating an intent to 
apply for one or more VA benefits, received from a claimant, 
his or her duly authorized representative may be considered 
an informal claim for benefits.  38 C.F.R. § 3.155(a) (2001).  
Upon receipt of an informal claim, if no formal claim has yet 
been received, VA must forward a formal application form to 
the claimant.  Id.  If an executed formal application form is 
received within one year from the date that it was sent to 
the claimant, the claim will be considered filed as of the 
date of receipt of the informal claim.  Id.  After an 
informal claim has been received, the Secretary's failure to 
forward a formal application to the claimant may toll the 
one-year period for the claimant to file a formal application 
for benefits.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 
380-81 (1999).

Reports from private physicians, lay persons, and state and 
other institutions, the date of receipt of the report is 
accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(2), (3) (2001).

A review of the record on appeal reveals that the veteran's 
May 2, 1997, submission was in substance a claim for TDIU.  
He therein stated, "my condition has rendered me unable to 
work part or full-time for many years."  Although the claim 
was an informal one, the record does not reflect that the RO 
subsequently provided the veteran with a formal application 
for benefits (VA Form 21-8940).  (He filed a formal 
application in May 2000, but there is nothing in the record 
to show where he obtained it.)  Thus, the one-year period for 
filing a formal application was tolled, and May 2, 1997, will 
be accepted as the date of receipt of claim for purposes of 
assessing his entitlement to an earlier effective date for 
TDIU.

Having determined that May 2, 1997, is the date of receipt of 
a claim for purposes of assigning an effective date, the 
Board is obliged to review all of the evidence of record to 
determine the date on which entitlement to TDIU arose. 

The evidence first shows the veteran to have had such severe 
disability as to meet the criteria for TDIU on an 
extraschedular basis on VA neurology examination on June 10, 
1997.  See 38 C.F.R. § 4.16 (2001).

Specifically, the general rule with regard to the award of 
TDIU, is that it may be awarded where a veteran's schedular 
rating is less than total, if evidence is received to show 
that he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. § 4.16 (2001).  Normally, consideration is given to 
such an award only if the veteran has a single service-
connected disability ratable at 60 percent or more, or if he 
has two or more such disabilities with a combined rating of 
70 percent or more, with at least one disability ratable at 
40 percent or more.  38 C.F.R. § 4.16(a) (2001).  However, 
failure to satisfy these percentage standards is not an 
absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) 
(2001).  Rather, "[i]t is the established policy of [VA] that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled."  Id.

Entitlement to TDIU on an extraschedular basis may be awarded 
if the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  The issue before the Board is when the 
veteran's service-connected disability precluded him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is when the veteran, because of his service-
connected disorders, was incapable of performing the physical 
and mental acts required by employment, not whether he could 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Moreover, an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. § 4.14, 
4.19.  In making this determination, VA considers such 
factors as the extent of the service-connected disabilities, 
employment, and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

While the veteran did not meet the scheduler criteria for 
TDIU at the time of the VA neurology examination on June 10, 
1997, (when his service connected disability was rated as 20 
percent) he nonetheless met the extra-scheduler criteria - 
i.e., the veteran was shown to be incapable of performing the 
physical and mental acts required by employment solely 
because of his service-connected lower back disorder.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993);  38 C.F.R. § 4.16(b) 
(2000).  Consequently, because entitlement arose on June 10, 
1997, an effective date of June 10, 1997, is assigned for the 
award.

However, an effective date prior to June 10, 1997, for the 
award of TDIU is not warranted because entitlement (i.e., 
unemployability) is not shown prior thereto.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance (VCAA) Act of 2000; 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2001).  Among other things, this 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to 
this case.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312- 13 (1991). 

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the rating decision and SOC 
have informed them of the information and evidence necessary 
to substantiate the claim, and has therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the veteran's claim and that no further action by the RO is 
necessary to meet the VCAA requirements.  Specifically, 
entitlement to an earlier effective date is based upon the 
evidence and information already on file and obtaining new 
evidence would not establish an earlier effective date.  
Under the circumstances of this case, a remand would serve no 
useful purpose and would not establish a reasonable 
possibility of substantiating the claim for an earlier 
effective date.  


ORDER

An effective date of June 10, 1997, is granted for the award 
of TDIU, subject to the law and regulations governing the 
award of monetary benefits.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 


